    Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 1 of 8 PageID #:283




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


MARXAVIER SMITH,

             Plaintiff,                        Case No. 1:20-cv-03054

             v.

PETER TOLEDO, et al.,
                                               Judge John Robert Blakey

             Defendants.



                    MEMORANDUM OPINION AND ORDER

      Plaintiff Marxavier Smith, sues under 42 U.S.C. § 1983 alleging that: (1)

Defendant Peter Toledo violated his Fourth Amendment right to freedom from

unreasonable seizure by stopping Plaintiff’s vehicle without probable cause (Count I);

(2) Defendants Toledo, Mateusz Jasinski, David Roldan, Jonathan Guzman, Ernesto

Amparan, Daniel Doherty, Andres Lizarzaburo, Jesse Oeinck, Kyle Lang, Emmanuel

Zambrano, and Kevin O’Brien (collectively the “Police Officer Defendants”), all

employed by the Chicago Police Department, violated Plaintiff’s Fourth Amendment

rights by searching his car without probable cause (Count II); (3) the Police Officer

Defendants illegally detained Plaintiff in violation of his Fourth Amendment rights

(Count III); and (4) Defendant Roldan commenced and/or continued criminal

proceedings against Plaintiff without probable cause or legal justification in violation

of Illinois’ Malicious Prosecution law (Count IV).



                                           1
       Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 2 of 8 PageID #:284




          Plaintiff also alleges that Defendant City of Chicago is liable for the torts

committed by the Police Officer Defendants under a theory of respondeat superior

(Count V) and that Defendant City of Chicago is obligated to pay compensatory

damages for any torts committed by the Police Officer Defendants within the scope of

their employment activities (Count VI). Defendant City of Chicago and the Police

Officers move to dismiss Count II, and any Fourteenth Amendment due process

claims made in Counts I, II, and III under Federal Rule of Civil Procedure 12(b)(6).

[24]. For the reasons explained below, this Court grants in part and denies in part

the motion to dismiss.

I.        Background 1

          On May 25, 2018, Plaintiff and a passenger drove northbound on Long Avenue

in Chicago, when Defendant Toledo, in an unmarked SUV, pulled him over for

allegedly failing to stop at a stop sign. [20] ¶¶ 6–8. Plaintiff contends he was not

committing any traffic or equipment violations when Defendant Toledo pulled him

over. Id. ¶ 7. Plaintiff concedes that he had an outstanding warrant for domestic

battery at the time of the stop. Id. ¶ 10.

          After Defendant Toledo stopped Plaintiff’s car, he called for backup, and

Defendants Jasinski, Roldan, Guzman, Amparan, Doherty, Lizarzaburo, Oeinck,

Lang, Zambrano, and O’Brien responded. Id. ¶ 21. The Police Officer Defendants

directed Plaintiff and his passenger to exit the vehicle and then proceeded to search




1
    This Court takes the following facts from Plaintiff’s amended complaint [20].

                                                    2
    Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 3 of 8 PageID #:285




the vehicle. Id. ¶ 22. Plaintiff did not consent to the search and alleges it was done

without probable cause or knowledge of his outstanding warrant. Id.

      After searching the car, Defendant Officers arrested Plaintiff, alleging they

had found a gun under the driver’s seat and controlled substances elsewhere in the

vehicle. Id. ¶ 11. Plaintiff claims these allegations were false and part of a conspiracy

to frame him. Id. ¶ 12.

      Prosecutors subsequently charged Plaintiff with being an armed habitual

criminal, and with aggravated unlawful use of a weapon, Felon in Possession/Use of

a Firearm, and possession of narcotics. Id. ¶ 12. Plaintiff remained in custody until

March 18, 2020, when he prevailed on a motion to quash the arrest and suppress the

evidence, and the court granted the Cook County State’s Attorney’s Office motion for

nolle prosequi on the charges. Id. ¶ 13. The state also moved for nolle prosequi on

unrelated domestic battery charges after the complaining witness declined to press

charges. Id. at ¶ 15.

      Plaintiff filed this suit alleging violations of his Fourth Amendment rights and

malicious prosecution in May 2020, [1], and Defendants moved to dismiss the

complaint under Federal Rule of Civil Procedure 12(b)(6). [16]. Plaintiff then filed

his amended complaint, [20], after which this Court denied Defendants’ motion to

dismiss as moot, [23]. Defendants subsequently filed a motion to dismiss Count II of

the amended complaint and Counts I, II, and III to extent the amended complaint’s

theory falls under the Fourteenth Amendment.          [24].   Additionally, the City of




                                           3
      Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 4 of 8 PageID #:286




Chicago and the Police Officers filed answers including affirmative defenses. [25];

[26].

II.     Legal Standard

        To survive a 12(b)(6) motion, a complaint must provide a “short and plain

statement of the claim” showing that the pleader merits relief, Fed. R. Civ. P. 8(a)(2),

so that the Defendant has “fair notice” of the claim “and the grounds upon which it

rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient factual matter” to

state a facially plausible claim to relief, allowing this Court to “draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This plausibility

standard “asks for more than a sheer possibility” that a defendant acted unlawfully.

Id. at 678. Thus, “[t]hreadbare recitals of the elements of a cause of action” and mere

conclusory statements “do not suffice.” Id.

        When evaluating complaints under Rule 12(b)(6), courts accept all well-

pleaded allegations in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Id. Courts “must also consider ‘documents attached to the

complaint, documents that are critical to the complaint and referred to in it, and

information that is subject to proper judicial notice.’” Jafri v. Chandler LLC, 970 F.

Supp. 2d 852, 855 (N.D. Ill. 2013) (quoting Geinosky v. City of Chicago, 675 F.3d 743,

745 n.1 (7th Cir. 2012)). In addition, a court may “consider materials outside the

pleadings.” Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., 983 F.3d 307, 313



                                           4
       Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 5 of 8 PageID #:287




(7th Cir. 2020). If so, the “court ‘must’ treat” the motion to dismiss “as one for

summary judgment” under Rule 56. Id. (quoting Fed. R. Civ. P. 12(d)).

III.     Analysis

         Defendants move to dismiss Count II of Plaintiff’s amended complaint and

Counts I, II, and III to the extent they are based upon the Fourteenth Amendment.

[24]. In his Amended Complaint, Plaintiff alleges a Fourth Amendment illegal search

violation (Count II) and references the Fourteenth Amendment in all of his Fourth

Amendment claims (Counts I, II, III). For the reasons outlined below, the Court

denies the motion as to the Fourth Amendment claim in Count II but grants the

motion as to Counts I, II, and III to the extent these counts are based upon the

Fourteenth Amendment.

         A.    Count II: Fourth Amendment Search Claim

         To survive a motion to dismiss a § 1983 action for failure to state a claim, a

plaintiff need only “allege facts which show that the defendant, acting under color of

state law, intentionally and unlawfully deprived the plaintiff of a constitutional

right.” LaRiviere v. Bd. of Trs. of S. Ill. Univ., No. 16-cv-1138, 2017 WL 2573477, at

*2 (S.D. Ill. June 14, 2017) (quoting Anderson v. Simon, 217 F.3d 472, 474 (7th Cir.

2000)). Here, Plaintiff alleges that the Police Officer Defendants searched Plaintiff’s

vehicle in violation of his Fourth Amendment rights. [20] Count II. Specifically,

Plaintiff alleges that the Police Officer Defendants ordered him and his passenger to

exit Plaintiff’s vehicle during a traffic stop and then proceeded to search the vehicle

without his consent, without probable cause, and without knowledge of Plaintiff’s



                                            5
     Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 6 of 8 PageID #:288




outstanding domestic battery warrant. [20] ¶¶ 21–24. Here, the facts set forth in the

amended complaint suffice to allege a Fourth Amendment violation actionable under

§ 1983.

        Defendants argue that this Court should dismiss Count II because, after

Plaintiff’s lawful arrest on the outstanding warrant, “the vehicle was subject to a

valid inventory search.” [24] at 4. But for the purposes of a motion to dismiss, this

Court must accept the Plaintiff’s alleged sequence of events, in which Defendants

unlawfully searched Plaintiff’s vehicle first and only later learned about the

outstanding warrant. As noted above, when deciding a motion to dismiss under

Rule 12(b)(6), courts accept all well-pleaded allegations as true, drawing all

reasonable inferences in the plaintiff’s favor. Iqbal, 556 U.S. at 678. Here Plaintiff

clearly alleges that when the Police Officer Defendants searched his vehicle, they did

so without his consent, without probable cause, and without “knowledge of

[Plaintiff’s] outstanding domestic battery warrant.” [20] ¶ 22 (emphasis added). On

the Rule 12(b)(6) motion here, this Court cannot adopt Defendants’ alternative

timeline or otherwise rely upon Defendants’ implicit invocation of the inevitable

discovery doctrine. See, e.g., Chatman v. Slagle, 107 F.3d 380, 382 (6th Cir. 1997)

(noting, in line with other circuits, that the reasoning which supports the use of the

“inevitable discovery doctrine in criminal cases does not apply in civil rights

actions”). 2


2
 For example, in their reply brief, Defendants offer up extrinsic evidence—body worn camera (“BWC”)
footage from the traffic stop—purportedly supporting an alternative timeline to that alleged in the
complaint. [40]; [50]. But this footage is neither attached to the complaint or referred to in it, nor is


                                                   6
    Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 7 of 8 PageID #:289




       Because Plaintiff has sufficiently alleged a search in violation of his Fourth

Amendment rights, this Court denies the motion to dismiss as to Count II.

       B.      Counts I, II, III: Fourteenth Amendment Due Process Claims

       Defendants seek to dismiss Counts I (illegal seizure), II (unlawful search), and

III (unlawful pretrial detention) to the extent those counts rely upon the Fourteenth

Amendment, arguing that these claims sound only in the Fourth Amendment. [24]

at 6–7. This Court agrees. And Plaintiff, conceding that the “Amended Complaint

could have been more artfully drafted, states that he did not intend to allege

Fourteenth Amendment claims. [28] at 5. As such, this Court grants the motion to

dismiss Counts I, II, and III to the extent they sound in the Fourteenth Amendment.

Counts I, II, and III stand to the extent they rely upon the Fourth Amendment.




it otherwise subject to judicial notice. As such, the material remains better suited to a motion for
summary judgment. See, e.g., Outlaw v. City of Cahokia, No. 16-CV-456, 2017 WL 1496251, at *2 (S.D.
Ill. Apr. 26, 2017) (declining to consider video footage submitted by defendants in support of their
motion to dismiss where footage, despite showing events “central” to Plaintiff’s claims, was “neither
an exhibit to the complaint nor a document central to the complaint but not attached”).

                                                 7
      Case: 1:20-cv-03054 Document #: 69 Filed: 08/31/21 Page 8 of 8 PageID #:290




IV.     Conclusion

        For the reasons explained above, this Court grants in part and denies in part

Defendants’ motion to dismiss [24]. The motion to dismiss is granted as to the

Fourteenth Amendment claims in Count I, II, and III of the amended complaint [20],

and denied as to the Fourth Amendment claim in Count II.



Dated: August 31, 2021

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                          8
